Citation Nr: 1034645	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture 
of the left nostril.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including as secondary to service-connected 
recurrent pharyngitis, tonsillectomy.  

3.  Entitlement to service connection for sleep apnea, including 
as secondary to service-connected recurrent pharyngitis, 
tonsillectomy. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for left wrist impairment.  

5.  Entitlement to a compensable evaluation for residuals of a 
fracture, left ulnar styloid.  

6.  Entitlement to an evaluation in excess of 10 percent for 
recurrent pharyngitis, tonsillectomy.    

7.  Entitlement to special monthly compensation based on the loss 
of use of the left hand.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1955 to August 1958.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in 
June 2007, the Veteran requested a Board hearing at the RO.  The 
RO acknowledged this request and informed the Veteran of the date 
of the scheduled hearing by letter dated March 2010.  On that 
date, however, the Veteran failed to appear.  Because the RO did 
not receive a request for postponement prior thereto, the Board 
deems the Veteran's hearing request withdrawn under 38 C.F.R. § 
20.702(d) (2009).

The Board addresses the claims of entitlement to service 
connection for residuals of a fracture of the left nostril, 
chronic obstructive pulmonary disease and sleep apnea; a 
compensable evaluation for residuals of a fracture, left ulnar 
styloid; and entitlement to special monthly compensation based on 
the loss of use of the left hand in the REMAND portion of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  During the course of this appeal, the Veteran's left wrist 
disability has been manifested by limitation of motion with pain, 
not increased on repetitive use.   

6.  During the course of this appeal, the Veteran's recurrent 
pharyngitis, tonsillectomy, has been manifested by a chronic sore 
throat, intermittent hoarseness and the loss of his voice, 
dryness, difficulty swallowing, thickening of the lymphnoid 
tissue, reflux and cricopharygeous muscle spasm.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left wrist impairment are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2009).  

2.  The criteria for entitlement to a 30 percent evaluation for 
recurrent pharyngitis, tonsillectomy, are met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.97, Diagnostic Code 
6516 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  As well, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and 
held that the statutory scheme did not require the notification 
noted above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran specific 
and that daily life evidence was not statutorily mandated.  The 
Federal Circuit thus vacated the Court's decision to the extent 
it required notification of alternative DCs and the need to 
submit potential daily life information on the basis that such 
evidence was not needed for proper claims adjudication.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated September 2005 and December 
2008, the latter sent after initially deciding those claims in a 
rating decision dated August 2006.  

The content of the notice letters reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, notified 
him of VA's duty to assist and indicated that it was developing 
his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  Some of the notice in this case was provided 
after the initial adjudication of the claims.  However, this 
timing defect was cured in October 2009, when the RO 
readjudicated the Veteran's claims in a supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2009).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
and post-service treatment records.  

The RO also afforded the Veteran a VA examination, during which 
an examiner addressed the etiology and severity of the 
disabilities at issue in this appeal.



Higher Initial/Increased Evaluations

The Veteran contends that his left wrist symptoms include pain 
that necessitates the use of medication and interferes with his 
ability to sleep and engage in certain activities.  His 
respiratory symptoms include frequent sore throats and a need to 
cough and also interfere with certain activities and his ability 
to work.

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In claims for increases, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when 
the factual findings show distinct time periods during which a 
claimant exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations may 
also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

These provisions are not for consideration where, the veteran is 
in receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).  Painful, unstable, or maligned joints 
due to healed injury are entitled to at least the minimum 
compensable evaluation for the joint.  38 C.F.R. § 4.59 (2009).  

Left Wrist Impairment

The RO has evaluated the Veteran's left wrist impairment as 10 
percent disabling pursuant to DC 5215.  This DC governs ratings 
of limitation of motion of the wrist.  It provides that a 10 
percent evaluation is assignable when there is palmar flexion of 
the major or minor wrist in line with the forearm, or where 
dorsiflexion of the major or minor wrist is less than 15 degrees.  
38 C.F.R. § 4.71a, DC 5215 (2009).  An evaluation in excess of 10 
percent is assignable when there is ankylosis of the major or 
minor wrist.  38 C.F.R. § 4.71a, DC 5214 (2009).  

According to 38 C.F.R. § 4.71, Plate I (2009), normal ranges of 
motion of the wrist include: dorsiflexion (extension) from 0 to 
70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 
degrees and radial deviation to 20 degrees.  

Based on the language of these regulations, the Veteran's left 
wrist disability picture does not more nearly approximate the 
criteria for a higher initial evaluation.   This evidence shows 
that, during the course of this appeal, this disability 
manifested as limitation of motion with pain, but not ankylosis, 
including on repetitive use.  

The Veteran first reported left wrist complaints, primarily pain, 
during service, when he fractured his left ulnar styloid.  
Following discharge, the RO granted service connection for this 
fracture.  Subsequently, the RO separately granted service 
connection for one limitation of motion of the left wrist.  The 
Board discusses the deformity that is now associated with the 
fracture and all other residuals thereof in the REMAND section of 
this decision, below, and confines this discussion to the extent 
to which the Veteran is limited in his ability to move his left 
wrist.  

Since discharge, beginning in January 1965, the Veteran has 
undergone VA examinations of his left wrist and received 
treatment for left wrist complaints.  During this time, at least 
one medical professional noted that the Veteran was right handed.  
In November 2005, during a rheumatology consultation, the Veteran 
expressed complaints regarding multiple joints, but indicated 
that he had no such complaints with regard to his wrists and 
hands.  

During a VA examination conducted in July 1972, an examiner noted 
that the Veteran had normal range of motion of the left wrist.  
During a VA examination conducted in April 2006, an examiner 
noted dorsiflexion of the left wrist to 70 degrees, palmar 
flexion to 50 degrees, radial deviation to 20 degrees and ulnar 
deviation to 25 degrees, all motions restricted by pain.  The 
examiner noted that there was no additional limitation of motion 
on repetitive use.  During VA examinations, the Veteran did not 
report flare-ups of left wrist pain.

The Veteran's 10 percent rating is the maximum available for 
limitation of motion.  He retains significant motion in the wrist 
and therefore cannot be said to have ankylosis.  An evaluation in 
excess of 10 percent is not assignable under DC 5215 and there 
have been no reports of any other associated disability that 
would permit a higher rating.  Accordingly, the weight of the 
evidence is against a rating in excess of 10 percent at any time 
since the effective date of service connection.

a.	Recurrent Pharyngitis, Tonsillectomy

The RO has evaluated the Veteran's pharyngitis and tonsillectomy 
as 10 percent disabling pursuant to DC 6516, by analogy.  When an 
unlisted condition is at issue, it may be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2009).

DC 6516 governs ratings of laryngitis, a closely related disease 
with similar functions affected as the pharyngitis.  It provides 
that a 10 percent evaluation is assignable when there is 
hoarseness and inflammation of the cords or mucous membrane.  A 
30 percent evaluation is assignable when there is hoarseness with 
thickening or nodules of cords, polyps, submucous infiltration, 
or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6516 
(2009).  

The Veteran underwent the tonsillectomy during service in March 
1958.  The Veteran healed thereafter and, by the time he 
underwent a separation examination in January 1955, had not 
experienced any residuals of the surgery.  

Following discharge, however, during VA examinations conducted in 
January 1965 and July 1972 and outpatient treatment visits dated 
in the late 1960s and early 1970s, he reported that, since the 
surgery, he had had constant sore throats and infections.  
Examiners noted abnormalities of the pharynx, primarily redness 
and swelling, and diagnosed chronic pharyngeal tonsillitis and 
pharyngitis.  

Thereafter, the Veteran sought treatment for multiple medical 
complaints, including those related to his throat.  There have 
been no clinical findings of  polyps in the larynx or pharynx (a 
physician questioned whether there was one in the nasal passage 
in 2005, but discussed that finding in the context of an 
unrelated disability), or pre-malignant changes on biopsy.  They 
did, however, note other findings listed in DC 6516.  For 
instance, in 2004, the Veteran reported difficulty swallowing.  A 
nasopharyngoscopy revealed redundant tissue in the hypopharnx, 
hypertrophic lingual lymphoid tissue and diffuse edema of the 
epiglottis.  A treating physician diagnosed reflux laryngitis 
with reactive cricopharyngeous muscle spasm, the latter of which 
might explain the swallowing difficulty.    

In addition, during a VA examination conducted in April 2006, the 
Veteran again reported a chronic sore throat with occasional 
hoarseness and the loss of his voice.  The examiner noted mucous 
in the pharyngeal wall due to rhinitis-related post-nasal 
discharge, chronic pharyngitis from mild hypertrophy of the 
lymphoid bands, and dryness of the oropharynx.  

The evidence shows that, during the course of this appeal, the 
Veteran's disability has been manifested by a chronic sore 
throat, intermittent hoarseness and the loss of his voice, 
dryness, difficulty swallowing, thickening of the lymphoid 
tissue, reflux and cricopharyngeous muscle spasm.  This evidence 
establishes that the disability meets the criteria for a 30 
percent schedular evaluation, the maximum allowed, under DC 6516. 

Diagnostic Code 6521 provides a 50 percent rating for injuries to 
the pharynx when there is stricture or obstruction, absence of 
the soft palate secondary to trauma, chemical burn or 
granulomatous disease, or paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  Neither the Veteran nor the treatment records report 
any of these manifestations.  The April 2006 examination showed 
the pharynx to be present and examination of the pharynx and 
larynx to be unremarkable.  The evidence is thus against the 
grant of an evaluation in excess of 30 percent.  38 U.S.C.A. 
§ 51079b); 38 C.F.R. §§ 4.7, 4.21



2.  Extraschedular & Total Disability (TDIU)

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary.  Id.  If the criteria do not 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing 
norms", including "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

There have not been reports of symptoms of the wrist disability 
or pharyngitis and tonsillectomy that are outside of those 
contemplated in the rating schedule.  Hence referral for 
consideration of extraschedular ratings is not warranted.

The question of whether a TDIU may be assigned due to service-
connected disability(ies) is, in certain circumstances, also 
considered a component of a claim for a higher initial or 
increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This occurs when a claimant: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest evaluation 
possible; and (3) submits evidence of unemployability.  In such a 
case, the evidence and assertion satisfy the requirement of 38 
C.F.R. § 3.155(a), which defines an informal claim and indicates 
that it must "identify the benefit sought", and mandates 
consideration of whether a TDIU is assignable.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

VA will be required to further consider entitlement to TDIU once 
his remanded service connection claims and claims for increase 
are re-adjudicated.  At this point there is no evidence or 
allegation that the currently service connected pharyngitis, 
tonsillectomy, left wrist impairment, fracture of the ulnar 
styloid or left inguinal hernia residuals have caused 
unemployability.  The Veteran has claimed entitlement to TDIU on 
the basis of chronic obstructive pulmonary disease and sleep 
apnea or shortness of breath.  This question will warrant further 
consideration should service connection ultimately be 
established.  For now, further consideration of entitlement to 
TDIU with regard to the issues decided in this appeal, is not 
warranted.


ORDER

An initial evaluation in excess of 10 percent for left wrist 
impairment is denied.  

A 30 percent evaluation for recurrent pharyngitis, tonsillectomy, 
is granted.    


REMAND

The Veteran contends that he sustained a left nasal fracture in 
service, the condition was not readily identified and no 
treatment was provided.  On the VA examination in April 2006, the 
Veteran was noted to have a deviated nasal septum to the left, 
but the examiner did not provide any opinion as to whether this 
was a residual of the reported in-service injury.  Hence, further 
examination is needed.

The Veteran underwent a VA examination in April 2006, to 
determine whether current sleep apnea or chronic obstructive 
sleep disorder was related to the service connected pharyngitis 
or tonsillectomy residuals.  The examiner concluded that it was 
less likely than not that there was such a relationship.  The 
examiner; however, provided no rationale for this opinion.  The 
Court has held that to be probative, a medical opinion must 
include a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

VA regulations provide that where if an examination report does 
not contain sufficient detail; it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. § 4.2 (2009).  Where the Board makes a 
decision based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The Veteran is currently service connected for two disabilities 
affecting the same anatomical area: residuals of a fracture of 
the left ulnar styloid and left wrist impairment, discussed 
above.  The RO has rated both of these disabilities under DC 
5116, based on limitation of motion of the wrist.  In his report, 
however, the VA examiner notes that the Veteran has nonunion of 
the left ulnar styloid with a deformity.  Such a disability 
appears more appropriately rated under DC 5211, rather than DC 
5215, pursuant to which the Veteran is already receiving 
compensation.  

The VA examiner did not describe the nature of this nonunion or 
the severity of the deformity.  Such a description is necessary 
to determine the appropriate evaluation to assign under DC 5211.  

In his report, the VA examiner also indicates that it is this 
disability that is likely responsible for the Veteran claim that 
he has lost the use of his left hand and arm.  The VA examiner 
does not, however, indicate objectively whether the claimed loss 
actually exists.  

The Board thus REMANDS this case for the following action:

1.  The Veteran should be afforded an 
examination to determine whether he has any 
current residuals of an in-service left 
nasal fracture.  The examiner should review 
the claims folder and note such review in 
the examination report.  The examiner 
should then provide an opinion as to 
whether there are any current residuals of 
the claimed in-service left nasal fracture.  
The examiner should provide an explanation 
for this opinion and must take into account 
the Veteran's reports of injuries in 
service and any continuity of 
symptomatology.

2.  The Veteran should be afforded an 
examination to determine whether the 
current chronic obstructive pulmonary 
disease is related to an in-service disease 
or injury.  The examiner should review the 
claims folder and note such review in the 
examination report.  The examiner should 
then provide an opinion as to whether the 
chronic obstructive pulmonary disease was 
caused or aggravated by the service 
connected recurrent pharyngitis, 
tonsillectomy or other service connected 
disability, or is otherwise related to a 
disease or injury in service.  

The examiner should provide an explanation 
for this opinion and must take into account 
the Veteran's reports of injuries in 
service and any continuity of 
symptomatology.

If an opinion cannot be provided without 
resort to speculation, the examiner must 
provide a reason why this is so and should 
note whether there is any additional 
evidence that would permit the opinion to 
be rendered.

3.  The Veteran should be afforded an 
examination to determine whether the 
current sleep apnea is related to an in-
service disease or injury.  The examiner 
should review the claims folder and note 
such review in the examination report.  The 
examiner should then provide an opinion as 
to whether the sleep apnea was caused or 
aggravated by the service connected 
recurrent pharyngitis, tonsillectomy or 
other service connected disability, or is 
otherwise related to a disease or injury in 
service.  

The examiner should provide an explanation 
for this opinion and must take into account 
the Veteran's reports of injuries in 
service and any continuity of 
symptomatology.

If an opinion cannot be provided without 
resort to speculation, the examiner must 
provide a reason why this is so and should 
note whether there is any additional 
evidence that would permit the opinion to 
be rendered.

4.  Arrange for the Veteran to undergo a VA 
examination in support of his claims for a 
compensable evaluation for residuals of a 
fracture, left ulnar styloid, and special 
monthly compensation based on the loss of 
use of the left hand.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Following 
a thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) note all residuals of the 
Veteran's left ulnar styloid 
fracture, including, if 
appropriate, bad alignment, loss 
of bone substance, deformity and 
false movement; 

b) characterize any deformity as 
marked or less than marked; 

c) indicate whether the nonunion 
shown on prior x-rays involves 
the upper or lower half the ulna;

d) specifically indicate whether, 
as alleged, secondary to the 
residuals of the left ulna 
styloid fracture, the Veteran has 
lost the use of his left hand 
and/or arm; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

5.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need take no action unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


